DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered. 
Status of Claims
Claims 6 and 10 are amended. Claims 18-21 are newly added. Claims 6-21 are pending.
Status of Previous Rejections
The rejections of Claims 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagawa (US 2010/0119703), and further in view of Nakamura’339 (US 2009/0226339) have been withdrawn in view of the amendment.
The rejections of Claims 11-17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagawa (US 2010/0119703), and further in view of Nakamura’339 (US 2009/0226339) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagawa (US 2010/0119703), and further in view of Nakamura’339 (US 2009/0226339).
Regarding Claims 11-12 and 15-17, Sagawa teaches a method for making a rare earth permanent magnet comprising ([0047] to [0065]): making an R-T-B sintered body containing 31.5 wt% Nd+Pr, 1 wt% B and the balance being Fe and Co (Table 1, A-1); disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture consisting of 90 wt% DyO with a diameter of 1 µm and 10 wt% Al with a diameter of 3 µm ([0054]; Table 2, Powder P-1), performing grain boundary diffusion heat treatment at 800 ºC for 10 hours (Table 5, Sample number S-1). 
Sagawa does not explicitly disclose that heat treatment temperature is equal or lower than the sintering temperature. However, performing a diffusion heat treatment at a temperature equal or lower than the sintering temperature is well-known to one of ordinary skill in the art as evidenced by Nakamura’339. Nakamura’339 teaches a diffusion heat treatment process (Abstract) and discloses that after the powder mixture is disposed on the magnet body surface, the magnet body and the powder are heat treated at a temperature of 210 ºC to (Ts-20 ºC) (Ts is sintering temperature) to improve the coercivity of the magnet ([0001]; [0046]). Thus, it would be obvious to one of ordinary skill in the art to perform heat treatment at a temperature of 210 ºC to (Ts-20 ºC) as taught by Nakamura’339 in the process of Sagawa in order to improve the coercivity with success as disclosed by Nakamura’339.
Regarding Claim 13, Sagawa teaches ([0030]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claim 13.
Regarding Claim 14, Sagawa discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0052]), which meets the limitation recited in claim 14.

Claims 6-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura’339 (US 2009/0226339), and further in view of Nakamura’442 (US 2008/0245442).
Regarding Claims 6-7, 10-12 and 15-17, Nakamura’339 teaches a method for making a rare earth permanent magnet comprising ([0029] to [0047]): making an R-T-B sintered body containing 12-15 at% R, 3-8 at% B, 0-11 at% E which is at least one selected from the group consisting of Al, Cu, Zn etc. and the balance being Fe; disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture containing 30 wt% or more R-fluoride with size of less than 100 µm and one powder selected from the group consisting of Al, Cu and Zn with a size less than 100 µm, performing grain boundary diffusion heat treatment at 200 ºC to Ts-10 ºC for 10 minutes to 20 hours in vacuum or inert gas atmosphere. 
Nakamura’339 does not explicitly disclose that the diffusion powder contains at least 10 wt% R-oxide. Nakamura’442 teaches a method of making a sintered magnet and discloses that R-oxide and R-fluoride can both be used for diffusion heat treatment (Abstract; [0053] to [0057]). Thus, it would be obvious to one of ordinary skill in the art replacing the R-fluoride powder with R-oxide powder in the process of Nakamura’339 would be able to perform diffusion heat treatment with success as disclosed by Nakamura’442. See MPEP 2144.06. Thus, Nakamura’339 in view of Nakamura’442 discloses that powder mixture consisting of R-oxide and a powder selected from the group consisting of Al, Cu and Zn.
Regarding Claims 8 and 13, Nakamura’339 teaches ([0045]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claims 8 and 13.
Regarding Claims 9 and 14, Nakamura’339 discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0055]), which meets the limitation recited in claims 9 and 14.
Regarding claims 18 and 19, Nakamura’339 discloses that M can be a powder mixture of one selected from the group consisting of Al, Cu and Zn and one selected from the group consisting of Mn, Fe, Co, Ni, Si etc. ([0037]), which meets the limitation recited in claims 18 and 19.
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
The applicants argued that Applicant respectfully submits that Sagawa in view of Nakamura ‘339 does not teach or suggest “the powder mixture consisting of an M' powder” and “at least 10% by weight of an R’ oxide wherein R? is at least one element selected from rare earth elements inclusive of Y and Sc” as recited in claims 11 and 16. In Nakamura, the R’aTpMcAdgHe alloy is an essential material and is included in an amount of at least 30% by weight in the powder. R? is essential for the absorption treatment. Therefore, even assuming arguendo that the M'a-M’: alloy of Nagata may be combined to the powder of Nakamura, the resulting powder must also contain the R?aTpMcAdHe alloy, and the R’aTpbMcAgHe alloy cannot be excluded from the resulting powder.
In response, as set forth above, Sagawa discloses a powder mixture consisting of 90 wt% DyO with a diameter of 1 µm and 10 wt% Al with a diameter of 3 µm ([0054]; Table 2, Powder P-1), which meets the recited limitations in claims 11 and 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733